The Attorney               ~General of Texas
                                          October       5,   197-a
JOHN L. HILL
                                                                             kg.            ‘Q-A
Attorney General


                   Honorable Patrick J. Ridley                       Opinion No. II- 1252
                   Bell County Attorney
                   P. 0. Box 474                                     Re: Applicability of the Texas
                   Belton, Texas 76513                               Speedy Trial Act to juvenile
                                                                     cases.

                   Dear Mr. Ridley:

                          You have requested an opinion on whether the Texas Speedy Trial Act
                   applies to juvenile cases commenced under Title 3 of the Texas Family Code.
                   Your question is limited to the guarantees of this statute and does not extend
                   to any constitutional right to a speedy trial.

                          The Speedy Trial Act covers criminal actions which proceed by way of
                   indictment, information, or complaint.      Code Crim. Proc. art. 32A.02. A
                   juvenile case under Title 3 is civil in nature and therefore is not a criminal
                    action which would fall within the coverage of the Speedy Trial Act. An
                   order entered in a juvenile proceeding is expressly not a conviction of a crime
                   nor may the order result ln the juvenile’s incarceration in a penal institution.
                   Family Code .S 51.13. The action is not commenced with an indictment,
                    complaint, or information but rather with a petition.    Family Code S 53.04.
                   The rules of civil procedure control, Family Code section 51.17, even though
                   the burden of proof is the same as that applied in criminal cases. Family
                   Code S 54.03(f). Appeal lies to the Courts of Civil Appeal and the Supreme
                   Court. Family Code S 56.01. The public has limited access to the juvenile
                   court proceedings and records. Family Code SS 51.14, 51.16, 54.08.

                          It is our opinion that proceedings in juvenile court are not “criminal
                   actions” and need not comply with provisions of the Speedy Trial Act. See,
                   s     Carrillo v. State, 480 S.W.2d 812 (Tex. 1972).
                                                      SUMMARY

                               The Speedy Trial Act does not extend to juvenile court
                               proceedings conducted under Title 3 of the Texas
                               Family Code.




                                                 P-   4971
Honorable Patrick J. Ridley   -   Page 2   (H-1252)




                                                      General of Texas

APPROVED:




Opinion Committee




                                      P.   4972